{¶ 55} I concur in the majority's analysis and disposition of appellant's first assignment of error.
 {¶ 56} I further concur in the majority's disposition of appellant's second, third and fourth assignments of error. I write separately to delineate what I believe to be the appropriate standard of review.
 {¶ 57} The majority cite case law to support the proposition finding a conviction is supported by the [manifest] weight of the evidence must necessarily include a finding of sufficiency.1 While I agree with this proposition as it relates to a Crim. R. 29 motion made at the conclusion of all the evidence, I am not convinced the same holds true when reviewing a Crim. R. 29 motion made at the end of the State's case. Nevertheless, I find the evidence to have been sufficient to withstand Appellant's motion for acquittal at both those stages of the proceeding. *Page 14 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Licking County Municipal Court is affirmed. Costs assessed to Appellant.
1 Majority Opinion at ¶ 45. *Page 1